         EXHIBIT 10.11


ACME COMMUNICATIONS, INC.
INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of __________,
1999, by and between ACME Communications, Inc., a Delaware corporation (the
“Company”), and the individual whose name appears below the word “Indemnitee” on
the signature page (the “Indemnitee”). In consideration of the services of the
Indemnitee, and to induce the Indemnitee to consent to becoming a director
following the required approval from the Federal Communications Commission (the
“FCC Approval”) or to continue to serve as a director and/or officer, the
Company and the Indemnitee agrees as follows:


R E C I T A L S

A.         The Indemnitee has agreed to become a director following the FCC
Approval or to continue to serve as a director and/or officer of the Company and
in such capacity will render valuable services to the Company.


B.         The Company has concluded that insurance and statutory indemnity
provisions may provide inadequate protection to individuals requested to serve
as its directors and officers.


C.         To induce and encourage the Indemnitee to consent to becoming a
director following the FCC Approval or to continue to serve as a director and/or
officer of the Company, the Company’s Board of Directors has decided that this
Agreement is not only reasonable and prudent, but necessary, to promote and
ensure the best interests of the Company and its stockholders.



1. DEFINITIONS

As used in this Agreement:

“Agent” means a director, officer, person who has consented to become a director
following the FCC Approval, employee or agent of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan, or other
enterprise that the Indemnitee served in any of such capacities at the request
of the Company.

“Change in Control Event” has the meaning set forth in the Company’s 1999 Stock
Incentive Award Plan.

“Expenses” includes, but is not limited to, attorneys’ fees, disbursements and
retainers, accounting and witness fees, travel and deposition costs, expenses of
investigations and amounts paid in settlement by or on behalf of the Indemnitee,
and any expenses of establishing a right to indemnification pursuant to this
Agreement, to the extent actually and reasonably incurred by the Indemnitee in
connection with any Proceeding. “Expenses” does not include the amount of
judgments, fines, penalties or ERISA excise taxes actually levied against the
Indemnitee.

“Indemnified Costs” means all Expenses, judgments, fines, penalties and ERISA
excise taxes actually and reasonably incurred by the Indemnitee in connection
with the investigation, defense, appeal, or settlement of any Proceeding.

A “Potential Change in Control Event” will be deemed to have occurred if:

(a)         the Company enters into an agreement or arrangement that would
constitute a Change in Control Event if consummated;


(b)         any person (including the Company) publicly announces an intention
to take or to consider taking actions that would constitute a Change in Control
Event if consummated;


      or

(c)         the Board of Directors adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control Event has occurred.


“Proceeding” means any threatened, pending or completed action, suit or
proceeding (including appeals thereof), whether brought by or in the name of the
Company or otherwise and whether of a civil, criminal or administrative or
investigative nature, in which the Indemnitee is or will be a party at the time
because the Indemnitee is or was an Agent, whether or not the Indemnitee is
serving in such capacity at the time any liability or Expense is incurred for
which indemnification or reimbursement is to be provided under this Agreement.


2. INDEMNIFICATION

2.1   Indemnification in Third Party Actions. The Company will indemnify the
Indemnitee if the Indemnitee becomes a party to, is threatened to be made a
party to, is a witness or other participant in, or is otherwise involved in any
Proceeding (other than a Proceeding by or in the name of the Company to procure
a judgment in its favor), because the Indemnitee is or was an Agent, against all
Indemnified Costs, to the fullest extent permitted by applicable law. Any
settlement must be approved in writing by the Company.


2.2   Indemnification in Proceedings By or In the Name of the Company. The
Company will indemnify the Indemnitee if the Indemnitee is a party to, is
threatened to be made a party to, is a witness or other participant in, or is
otherwise involved in any Proceeding by or in the name of the Company to procure
a judgment in its favor because the Indemnitee was or is an Agent of the Company
against all Expenses in connection with the defense or settlement of the
Proceeding, to the fullest extent permitted by applicable law.


2.3   Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of,
but not the total amount of, the Indemnified Costs, the Company will
nevertheless indemnify the Indemnitee for the portion of the Indemnified Costs
to which the Indemnitee is entitled.


2.4   Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement is not exclusive of any other rights to which the Indemnitee may
be entitled under the Company’s Certificate of Incorporation, the Bylaws, any
agreement, any vote of stockholders or disinterested directors, applicable law,
or otherwise, both as to action in the Indemnitee’s official capacity and as to
action in another capacity on behalf of the Company.


2.5   Indemnification of Indemnified Costs of Successful Party. Notwithstanding
any other provisions of this Agreement, to the extent that the Indemnitee has
been successful in defense of any Proceeding or in defense of any claim, issue
or matter in the Proceeding, on the merits or otherwise, including, but not
limited to, the dismissal of a Proceeding without prejudice, the Indemnitee will
be indemnified against all Indemnified Costs incurred in connection therewith to
the fullest extent permitted by applicable law.


2.6   Indemnified Costs Advanced. The Indemnified Costs incurred by the
Indemnitee in any Proceeding will be paid promptly by the Company in advance of
the final disposition of the Proceeding at the written request of the Indemnitee
to the fullest extent permitted by applicable law. The advances to be made will
be paid by the Company to the Indemnitee within 30 days following delivery of
the written request by Indemnitee to the Company, accompanied by substantiated
documentation.


2.7   Limitations on Indemnification. Notwithstanding anything to the contrary
in this Agreement, the Company is not required to make payments to:


    (a)        indemnify or advance Indemnified Costs with respect to
Proceedings initiated or brought voluntarily by the Indemnitee and not by way of
defense, except with respect to Proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law or
otherwise as required under applicable law;


    (b)        indemnify the Indemnitee for any Indemnified Costs for which
payment is actually made to the Indemnitee under an insurance policy, except for
any excess beyond the amount of payment under the policy;


    (c)        indemnify the Indemnitee for any Indemnified Costs sustained in
any Proceeding for an accounting of profits made from the purchase or sale by
the Indemnitee of securities of the Company pursuant to Section 16(b) of the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder and amendments thereto or similar provisions of any
federal, state or local law;


    (d)        indemnify the Indemnitee for any Indemnified Costs resulting from
Indemnitee’s conduct that is finally adjudged by a court of competent
jurisdiction to have been willful misconduct, knowingly fraudulent or
deliberately dishonest; or


    (e)        indemnify the Indemnitee if a court of competent jurisdiction
finally determines that such payment is unlawful.



3. PRESUMPTIONS

3.1   Presumption Regarding Standard of Conduct. The Indemnitee will be
conclusively presumed to have met the relevant standards of conduct as defined
by applicable law for indemnification pursuant to this Agreement unless a
determination that the Indemnitee has not met the relevant standards is made by
(a) the Board of Directors of the Company by a majority vote of a quorum
consisting of directors who are not parties to the Proceeding, (b) the
stockholders of the Company by majority vote, or (c) in a written opinion by
independent legal counsel, selection of whom has been made by the Company’s
Board of Directors and approved by the Indemnitee.



3.2       DETERMINATION OF RIGHT TO INDEMNIFICATION.

3.2.1   Burden. If a claim under this Agreement is not paid by the Company
within 30 days of receipt of written notice, the right to indemnification as
provided by this Agreement will be enforceable by the Indemnitee in any court of
competent jurisdiction. The burden of proving by clear and convincing evidence
that indemnification or advances are not appropriate will be on the Company.
Neither the failure of the directors, stockholders, or independent legal counsel
to have made a determination before the commencement of the action that
indemnification or advances are proper in the circumstances because the
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the directors, stockholders or independent legal counsel that
the Indemnitee has not met the applicable standard of conduct, will be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct.


3.2.2   Standard. The Indemnitee’s Expenses incurred in connection with any
Proceeding concerning the Indemnitee’s right to indemnification or advances in
whole or in part pursuant to this Agreement will also be indemnified by the
Company regardless of the outcome of the Proceeding, unless a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in the Proceeding was not made in good faith or was frivolous.



4. OTHER AGREEMENTS

4.1   Change in Control Event. If there is a Change in Control Event or a
Potential Change in Control Event of the Company (other than a Change in Control
Event or Potential Change in Control Event that has been approved by a majority
of the Company’s Board of Directors who were directors immediately before the
Change in Control Event or Potential Change in Control Event), then with respect
to all matters thereafter arising concerning the rights of the Indemnitee to be
indemnified for Indemnified Costs, the Company will seek legal advice only from
independent counsel selected by the Indemnitee, and reasonably satisfactory to
the Company, and who has not otherwise performed other services for the Company
or the Indemnitee within the last three years (“Special Independent Counsel”).
The Special Independent Counsel, among other things, will render its written
opinion to the Company and the Indemnitee as to whether and to what extent the
Indemnitee would be permitted to be indemnified under applicable law or this
Agreement. The Company will pay the reasonable fees and expenses of the Special
Independent Counsel.



4.2        MAINTENANCE OF LIABILITY INSURANCE.

4.2.1   Affirmative Covenant of the Company. While the Indemnitee continues to
serve as a director or officer of the Company, and thereafter while the
Indemnitee is subject to any possible Proceeding, the Company will promptly
obtain and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) in reasonable amounts from reputable insurers. The
Company has no obligation, however, to obtain or maintain D&O Insurance if it
determines in good faith that insurance is not reasonably available, the premium
costs for insurance are disproportionate to the amount of coverage provided, the
coverage provided by insurance is so limited by exclusions that it provides an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company. If at the time it receives a notice a
Proceeding has commenced the Company has D&O Insurance, the Company will give
prompt notice of such commencement to the insurers as required by the respective
policies. The Company will thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of such policies.


4.2.2   Indemnitee Named as Insured. In all D&O Insurance policies, the
Indemnitee will be named as an insured in a manner that provides the Indemnitee
the same rights and benefits accorded to the most favorably insured of the
Company’s directors and officers.


4.3   Agreement to Serve. Indemnitee will serve or continue to serve as an Agent
of the Company for so long as the Indemnitee is duly elected or appointed or
until the Indemnitee voluntarily resigns. Indemnitee will give notice to the
Company at least thirty (30) days before voluntarily resigning.


4.4   Effect of this Agreement on Employment Agreement. Any present or future
employment agreement between the Indemnitee and the Company is not modified by
this Agreement. Nothing contained in this Agreement creates in the Indemnitee
any right of continued employment.


4.5   Nature of Rights; Separability. The rights afforded to the Indemnitee by
this Agreement are contract rights and may not be diminished, eliminated or
otherwise affected by amendments to the Company’s Certificate of Incorporation,
Bylaws or agreements, including D&O Insurance policies. Each provision of this
Agreement is a separate and distinct agreement and independent of the others, so
that if any provision of this Agreement is held to be invalid or unenforceable
for any reason, the invalidity or unenforceability will not affect the validity
or enforceability of the other provisions. To the extent required, any provision
of this Agreement may be modified by a court of competent jurisdiction to
preserve its validity and to provide the Indemnitee with the broadest possible
indemnification permitted under applicable law.


4.6   Savings Clause. If this Agreement or any portion of it is invalidated on
any ground by any court of competent jurisdiction, then the Company will
nevertheless indemnify the Indemnitee as to Indemnified Costs with respect to
any Proceeding to the full extent permitted by any applicable portion of this
Agreement that is not invalidated, or by any applicable law.


4.7   Repayment of Indemnified Costs. The Indemnitee will reimburse the Company
for all Indemnified Costs paid by the Company in defending any Proceeding
against the Indemnitee if and only to the extent that a court of competent
jurisdiction finally decides that the Indemnitee is not entitled to be
indemnified by the Company for such Indemnified Costs under the provisions of
applicable law, the Company’s Bylaws, Certificate of Incorporation, this
Agreement, or otherwise.


4.8   Repayment. The Indemnitee will promptly repay to the Company any amounts
paid to the Indemnitee pursuant to other rights of indemnification or under any
insurance policy, to the extent those payments are duplicative of payments under
this Agreement.



5. INDEMNIFICATION PROCEDURE

5.1   Notice. Promptly after receipt of notice that a Proceeding has commenced,
the Indemnitee will, if a claim is to be made under this Agreement, notify the
Company of that fact. The failure to notify the Company will not relieve the
Company from any liability that it may have to the Indemnitee except to the
extent of the Company’s material damage resulting from such failure.


5.2   Company Participation. The Company will be entitled to participate in any
Proceeding at its own expense and, except as otherwise provided below, to the
extent that it may wish, the Company may assume the defense of any Proceeding
for which indemnification is sought hereunder, with counsel reasonably
satisfactory to the Indemnitee. After the Company notifies the Indemnitee of the
Company’s election to assume the defense of a Proceeding, during the Company’s
good faith active defense the Company will not be liable to the Indemnitee under
this Agreement for any legal or other expenses subsequently incurred by the
Indemnitee in connection with the defense of the Proceeding, other than
reasonable costs of investigation or as otherwise provided below. The Indemnitee
will have the right to employ the Indemnitee’s counsel in any Proceeding, but
the fees and expenses of the counsel incurred after the Company assumes the
defense of the Proceeding will be at the expense of the Indemnitee, unless
(a) the employment of counsel by the Indemnitee has been authorized by the
Company, (b) the Indemnitee has reasonably concluded that there may be a
conflict of interest between the Company and the Indemnitee in the conduct of
the defense of a Proceeding, or (c) the Company has not in fact employed counsel
to assume the defense of a Proceeding. In each of the foregoing cases the fees
and expenses of the Indemnitee’s counsel will be at the expense of the Company.
The Company will not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Company or as to which the Indemnitee has made the
conclusion that there may be a conflict of interest between the Company and the
Indemnitee.


5.3   Settlement. The Company will not settle or compromise any Proceeding in
any manner that would impose any penalty or limitation on the Indemnitee without
the Indemnitee’s consent. The Indemnitee will not settle or compromise any
Proceeding without the Company’s consent. Neither the Company nor the Indemnitee
will unreasonably withhold their consent or approval under this Agreement.


5.4   Subrogation. If the Company pays Indemnified Costs, the Company will be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee against third parties. The Indemnitee will do all things reasonably
necessary to secure such rights, including the execution of documents necessary
to enable the Company effectively to bring suit to enforce such rights.



6. MISCELLANEOUS PROVISIONS

6.1   Amendments; Waivers. Amendments, waivers, consents and approvals under
this Agreement must be in writing and designated as such. No failure or delay in
exercising any right will be deemed a waiver of such right.


6.2   Integration. This Agreement is the entire agreement between the parties
pertaining to its subject matter, and supersedes all prior agreements and
understandings of the parties in connection with such subject matter.


6.3   Interpretation; Governing Law. This Agreement is to be construed as a
whole and in accordance with its fair meaning. This Agreement is to be
interpreted in accordance with the laws of the State of Delaware relating to
indemnification of Agents.


6.4   Headings. Headings of Sections and subsections are for convenience only
and are not a part of this Agreement.


6.5   Counterparts. This Agreement may be signed in one or more counterparts,
all of which constitute one agreement.


6.6   Successors and Assigns. This Agreement is binding upon and inures to the
benefit of each party and such party’s respective heirs, personal
representatives, successors and assigns. Nothing in this Agreement, express or
implied, is intended to confer any rights or remedies upon any other person.


6.7   Expenses; Legal Fees. Each party will pay its own expenses in the
negotiation, preparation and performance of this Agreement. The prevailing party
in any action relating to this Agreement will be entitled to reasonable legal
fees, costs and expenses incurred in such action.


6.8   Representation by Counsel; Interpretation. Each party acknowledges that it
has been given an opportunity to be represented by counsel in connection with
this Agreement. Any rule of law, including, but not limited to, Section 1654 of
the California Civil Code, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it, has no application and is expressly waived.


6.9   Specific Performance. The Company acknowledges that in view of the
uniqueness of the matters contemplated by this Agreement, the Indemnitee would
not have an adequate remedy at law for money damages if this Agreement is not
being performed in accordance with its terms. The Company therefore agrees that
the Indemnitee will be entitled to specific enforcement of the terms hereof in
addition to any other remedy to which the Indemnitee may be entitled.


6.10   Time is of the Essence. Time is of the essence in the performance of each
provision of this Agreement.


6.11   Notices. Any notice to be given hereunder must be in writing and
delivered as follows (or to another address designated in writing):



If to ACME Communications, Inc.:          If to the Indemnitee:           
                             2101 East Fourth Street, Ste. 202          At the
Indemnitee’s most recent address on the books Santa Ana, California 92705
         and records of the Company Attention: Chief Financial Officer         

                    The parties have signed this Agreement as of the date on
page one.

                                                               
            INDEMNITEE


                                                                          
                                                                
                     
                                                                  
         Print Name:                                                            
    

                                                                            
ACME COMMUNICATIONS, INC.

.



                                                                          
                                                                
                     
                                                              
             By:   Tom Allen
                                                           
               By:   Title:   Executive Vice President & Chief Financial Officer